

115 HR 3649 IH: Fair CRP Payments Act
U.S. House of Representatives
2017-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3649IN THE HOUSE OF REPRESENTATIVESAugust 11, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to annual estimates under the conservation
			 reserve program.
	
 1.Short titleThis Act may be cited as the Fair CRP Payments Act. 2.Annual estimatesSection 1234(d)(5)(A) of the Food Security Act of 1985 (16 U.S.C. 3834(d)(5)(A)) is amended by striking every other year and inserting every year.
		